DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 4/28/2022 are fully considered as follows:
Applicant argues that the 35 USC 103 rejection to claim 2 and 12 should not be maintained in view of “Dong does not transit the robot from the initial state to the calibration state. Dong, Su, and Soe-Knudsen do not teach in response to determining that the calibration is done, transit the robot from the calibration state to a disabled state in which the robot is powered down.” This argument is persuasive therefore a new ground of rejection is below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moctezuma (“Knowledge-driven Finite-State Machines. Study case in monitoring industrial equipment”).
Regarding claim 12, Moctezuma teaches A method for controlling a robot, comprising: (Page 1059 A. Testbed: The FASTory is composed by 11 independent workstations. Each workstation contains safety equipment, a transport system (conveyor) and a SCARA robot. Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller) defining, based on a finite state machine (FSM) in a programmable logic controller (PLC): (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.) states and associated operations of the robot (Figure 8. SCARA robot state diagram ), and switching conditions among the states (Table 1. Robot FSM OWL model relations); and switching the robot among different states in response to a switching condition being satisfied (Figure 8. SCARA robot state diagram and Table 1. Robot FSM OWL model relations), wherein the FSM at least includes: an initial state for a self-test procedure to check whether components of the robot are able to operate properly (Page 1060 robot on: sent when the robot controller is initialized), and a calibration state confirming calibration of the robot and if necessary calibrating the robot.  (Page 1060 setup completed: sent when the robot calibration routine finalizes)
Regarding claim 13, Moctezuma teaches The method according to claim 12, wherein switching the robot among different states comprises: initializing the robot, in the initial state, to enable the self-test procedure (Page 1060 robot on: sent when the robot controller is initialized); and in response to determining that the self-test procedure is successful, transiting the robot from the initial state to the calibration state.  (Page 1060 setup completed: sent when the robot calibration routine finalizes)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-8, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma (“Knowledge-driven Finite-State Machines. Study case in monitoring industrial equipment”) in view of Glenn (US 5726541 A)
Regarding claim 2, Moctezuma teaches An apparatus for controlling a robot, comprising: (Page 1059 A. Testbed: The FASTory is composed by 11 independent workstations. Each workstation contains safety equipment, a transport system (conveyor) and a SCARA robot. Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller)
a programmable logic controller (PLC) configured to define, based on a finite state machine (FSM): (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.)
states and associated operations of the robot (Figure 8. SCARA robot state diagram ), and switching conditions among the states (Table 1. Robot FSM OWL model relations), wherein the robot is switched among different states in response to a switching condition being satisfied (Figure 8. SCARA robot state diagram and Table 1. Robot FSM OWL model relations), wherein the FSM at least includes: an initial state for a self-test procedure to check whether components of the robot are able to operate properly (Page 1060 robot on: sent when the robot controller is initialized), and a calibration state for calibrating the robot (Page 1060 setup completed: sent when the robot calibration routine finalizes), and wherein the PLC is further configured to: initialize the robot, in the initial state, to enable the self-test procedure (Page 1060 robot on: sent when the robot controller is initialized); and in response to determining that the self-test procedure is successful, transit the robot from the initial state to the calibration state wherein calibration of the robot is confirmed or performed (Page 1060 setup completed: sent when the robot calibration routine finalizes); 
Moctezuma does not expressly disclose but Glenn discloses while the robot is in the calibration state, in response to determining that the calibration is done, transit the robot from the calibration state to a disabled state in which the robot is powered down. (Fig. 9 arrow from Calibrate state to Powerdown state)
In this way, the system of Glenn includes controllers for electrically driven vehicles. Like Moctezuma, Glenn is concerned with controlling manipulators.
Therefore, from these teachings of Moctezuma and Glenn , one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Glenn to the system of Moctezuma since doing so would enhance the system by providing the public with a useful choice.
	Regarding claim 4, Moctezuma teaches The apparatus according to claim 2, wherein the PLC is further configured to: (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.) while the robot is in the disabled state, in response to receiving an coordinate- defining instruction, keep the robot in the disabled state and activate the robot to facilitate a definition of a coordinate system for the robot (Fig. 8 Off state Work started: sent when the robot starts to work and therefore the robot starts physical movements); and in response to receiving a calibration instruction, transit the robot from the disabled state back to the calibration state.  (Fig. 8 Off state Setup completed: sent when the robot calibration routine finalizes)
Regarding claim 5, Moctezuma teaches The apparatus according to claim 4, wherein the activating the robot to facilitate the definition of the coordinate system for the robot includes performing at least one of: defining work object data  (Page 1060 robot on: sent when the robot controller is initialized. Setup completed: sent when the robot calibration routine finalizes Work started: sent when the robot starts to work and therefore the robot starts physical movements), payload data, tool data, work object coordinate or a user frame; reading work object data, payload data or tool data; calibrating a base frame or a user frame; and identifying a position of a target and informing the position to the PLC.
Regarding claim 6, Moctezuma teaches The apparatus according to claim 2, wherein the PLC is further configured to: (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.) while the robot is in the disabled state (Fig. 8 Off state), in response to receiving an enable instructions, transit the robot from the disabled state to a standby state in which the robot is powered up and axes of the robot are held at corresponding current positions.  (Fig. 8 Idle state)
Regarding claim 7, Moctezuma teaches The apparatus according to claim 6, wherein the PLC is further configured to: (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.) while the robot is in the standby state (Fig. 8 Idle state), in response to receiving a jogging instruction, transit the robot from the standby state to a moving state to activate the robot to jog; (Page 1060 work started: sent when the robot starts to work and therefore the robot starts physical movements) and while the robot is in the moving state, in response to receiving a jogging instruction, keep the robot in the moving state and activate the robot to jog.  (Fig. 8 Busy state)
Regarding claim 8, Moctezuma teaches The apparatus according to claim 7, wherein the PLC is further configured to: (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.) while the robot is in the moving state (Fig. 8 Busy state), in response to receiving a stopping instruction, transit the robot from the moving state to a stopping state to stop a movement of the robot. (Page 1060 work finished: sent once the robot has finished its current task. Fig. 8 Idle state) 
Regarding claim 14, Moctezuma does not expressly disclose but Glenn discloses The method according to claim 13, wherein switching the robot among different states further comprises: while the robot is in the calibration state, in response to determining that the calibration is done, transiting the robot from the calibration state to a disabled state in which the robot is powered down.  (Fig. 9 arrow from Calibrate state to Powerdown state)
In this way, the system of Glenn includes controllers for electrically driven vehicles. Like Moctezuma, Glenn is concerned with controlling manipulators.
Therefore, from these teachings of Moctezuma and Glenn, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Glenn to the system of Moctezuma since doing so would enhance the system by providing the public with a useful choice.
Regarding claim 15, Moctezuma teaches The method according to claim 14, wherein switching the robot among different states further comprises: while the robot is in the disabled state , in response to receiving an coordinate-defining instruction, keeping the robot in the disabled state and activating the robot to facilitate a definition of a coordinate system for the robot (Fig. 8 Off state Work started: sent when the robot starts to work and therefore the robot starts physical movements); and in response to receiving a calibration instruction, transiting the robot from the disabled state back to the calibration state.  (Fig. 8 Off state Setup completed: sent when the robot calibration routine finalizes)
Regarding claim 16, Moctezuma teaches The method according to claim 15, wherein the activating the robot to facilitate the definition of the coordinate system for the robot includes performing at least one of: defining work object data (Page 1060 robot on: sent when the robot controller is initialized. Setup completed: sent when the robot calibration routine finalizes Work started: sent when the robot starts to work and therefore the robot starts physical movements), payload data, tool data, work object coordinate or a user frame; reading work object data, payload data or tool data; calibrating a base frame or a user frame; and identifying a position of a target and informing the position to the PLC.  
Regarding claim 17, Moctezuma teaches The method according to claim 14, wherein switching the robot among different states further comprises: while the robot is in the disabled state (Fig. 8 Off state), in response to receiving an enable instruction, transiting the robot from the disabled state to a standby state in which the robot is powered up and axes of the robot are held at corresponding current positions.  (Fig. 8 Idle state)
Regarding claim 18, Moctezuma teaches The method according to claim 17, wherein switching the robot among different states further comprises: while the robot is in the standby state (Fig. 8 Idle state), in response to receiving a jogging instruction, transiting the robot from the standby state to a moving state to activate the robot to jog (Page 1060 work started: sent when the robot starts to work and therefore the robot starts physical movements); and while the robot is in the moving state, in response to receiving a jogging instruction, keeping the robot in the moving state and activating the robot to jog.  (Fig. 8 Busy state)
Regarding claim 19, Moctezuma teaches The method according to claim 18, wherein switching the robot among different states further comprises: while the robot is in the moving state (Fig. 8 Busy state), in response to receiving a stopping instruction, transiting the robot from the moving state to a stopping state to stop a movement of the robot.  (Page 1060 work finished: sent once the robot has finished its current task. Fig. 8 Idle state)
Claims 9-11, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma (“Knowledge-driven Finite-State Machines. Study case in monitoring industrial equipment”) in view of Glenn (US 5726541 A) in further view of Torii (US 5204598 A)
Regarding claim 9, Moctezuma does not expressly disclose but Torii discloses The apparatus according to claim 8, wherein the stopping instruction includes:Preliminary Amendment Atty. Docket No. ABBKM-87Page 5 of 12a first stopping instruction configured to stop the movement of the robot in response to an error being detected (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0); a second stopping instruction configured to stop the movement of the robot meanwhile disconnecting power supply to the robot (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and a third stopping instruction configured to stop the movement of the robot meanwhile maintaining the power supply to the robot. (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.)
In this way, the system of Torii includes stopping an operation after detecting a collision of the industrial robot. Like Moctezuma, Torii is concerned with controlling robots.
Therefore, from these teachings of Moctezuma and Torii, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Torii to the system of Moctezuma since doing so would enhance the system by providing a method of stopping an industrial robot within a short period of time for an axis with respect to which no collision is detected.
Regarding claim 10, Moctezuma teaches The apparatus according to claim 9, wherein the PLC is further configured to: (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.) 
Moctezuma does not expressly disclose but Torii discloses in response to receiving the first stopping instruction, further transit the robot from the stopping state to an error state (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0 element S15 resume monitoring of position error); in response to receiving the second stopping instruction, further3Serial No. 16/299,257 GT Ref. No.: 200027-052400Response to Final Office Actiontransit the robot from the stopping state back to the disabled state (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and in response to receiving the third stopping instruction, further transit the robot from the stopping state back to the standby state.  (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.)
In this way, the system of Torii includes stopping an operation after detecting a collision of the industrial robot. Like Moctezuma, Torii is concerned with controlling robots.
Therefore, from these teachings of Moctezuma and Torii, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Torii to the system of Moctezuma since doing so would enhance the system by providing a method of stopping an industrial robot within a short period of time for an axis with respect to which no collision is detected.
Regarding claim 11, Moctezuma teaches The apparatus according to claim 10, wherein the PLC is further configured to: (B. Finite-State Machine: The FSM enumerates the possible states where a machine can be and the events or conditions that provoke the transitions. A transition moves the machine from one state to another one. A. Testbed: Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller. D. Ontological model: The OWL model states relations for the robot FSM are shown in Table 1.) while the robot is in the error state, in response to receiving a reset instruction, transit the robot from the error state to the initial state (Page 1060 error: sent in case the robot activates an error signal which can be caused by collision or invalid parameters. reset: sent when the operator solves the error and resets the robot. Fig. 8 Idle state); 
Moctezuma does not expressly disclose but Torii discloses and in response to receiving an error- clearing instruction, transit the robot from the error state to the disabled state.  (Tori Col 4 Lines 28-33 [S31] This step determines whether the position error Ep exceeds a predetermined value E for both the axis with respect to which the collision is detected and the axis with respect to which the collision is not detected. If the position error Ep exceeds the predetermined value E, then control goes to a step S32. Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.)
In this way, the system of Torii includes stopping an operation after detecting a collision of the industrial robot. Like Moctezuma, Torii is concerned with controlling robots.
Therefore, from these teachings of Moctezuma and Torii, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Torii to the system of Moctezuma since doing so would enhance the system by providing a method of stopping an industrial robot within a short period of time for an axis with respect to which no collision is detected.
Regarding claim 20, Moctezuma does not expressly disclose but Torii discloses The method according to claim 19, wherein the stopping instruction includes: a first stopping instruction configured to stop the movement of the robot in response to an error being detected (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0); a second stopping instruction configured to stop the movement of the robot meanwhile disconnecting power supply to the robot (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and a third stopping instruction configured to stop the movement of the robot meanwhile maintaining the power supply to the robot. (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.)
In this way, the system of Torii includes stopping an operation after detecting a collision of the industrial robot. Like Moctezuma, Torii is concerned with controlling robots.
Therefore, from these teachings of Moctezuma and Torii, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Torii to the system of Moctezuma since doing so would enhance the system by providing a method of stopping an industrial robot within a short period of time for an axis with respect to which no collision is detected.
Regarding claim 21, Moctezuma does not expressly disclose but Torii discloses The method according to claim 20, wherein switching the robot among different states further comprises: in response to receiving the first stopping instruction, further transiting the robot from the stopping state to an error state (Abstract: The monitoring of a position error of a servomotor for the axis with respect to which the collision is detected is stopped. Fig. 1 element S3 collide with foreign matter? Element S12 Speed command = 0 element S15 resume monitoring of position error); in response to receiving the5Serial No. 16/299,257 GT Ref. No.: 200027-052400Response to Final Office Actionsecond stopping instruction, further transiting the robot from the stopping state back to the disabled state (Col 4 Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.); and in response to receiving the third stopping instruction, further transiting the robot from the stopping state back to the standby state.  (Fig. 1 [S31] Col 4 Lines 3-39 If the position error Ep does not exceed the predetermined value E, then control goes back to the step S11 for the axis with respect to which the collision is detected, and to the step S21 for the axis with respect to which the collision is not detected.)
In this way, the system of Torii includes stopping an operation after detecting a collision of the industrial robot. Like Moctezuma, Torii is concerned with controlling robots.
Therefore, from these teachings of Moctezuma and Torii, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Torii to the system of Moctezuma since doing so would enhance the system by providing a method of stopping an industrial robot within a short period of time for an axis with respect to which no collision is detected.
Regarding claim 22, Moctezuma teaches The method according to claim 21, wherein switching the robot among different states further comprises: while the robot is in the error state, in response to receiving a reset instruction, transiting the robot from the error state to the initial state (Page 1060 error: sent in case the robot activates an error signal which can be caused by collision or invalid parameters. reset: sent when the operator solves the error and resets the robot. Fig. 8 Idle state);
Moctezuma does not expressly disclose but Torii discloses and in response to receiving an error-clearing instruction, transiting the robot from the error state to the disabled state.  (Col 4 Lines 28-33 [S31] This step determines whether the position error Ep exceeds a predetermined value E for both the axis with respect to which the collision is detected and the axis with respect to which the collision is not detected. If the position error Ep exceeds the predetermined value E, then control goes to a step S32. Lines 50-54 [S33] The currents supplied to the servomotors associated with all the axes are cut off by turning off power supply switches of the servo amplifiers. All the servomotors are now de-energized, stopping the operation of the robot.)
In this way, the system of Torii includes stopping an operation after detecting a collision of the industrial robot. Like Moctezuma, Torii is concerned with controlling robots.
Therefore, from these teachings of Moctezuma and Torii, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Torii to the system of Moctezuma since doing so would enhance the system by providing a method of stopping an industrial robot within a short period of time for an axis with respect to which no collision is detected.
Regarding claim 23, Moctezuma teaches A robot comprising the apparatus according to claim 2. (Page 1059 A. Testbed: The FASTory is composed by 11 independent workstations. Each workstation contains safety equipment, a transport system (conveyor) and a SCARA robot. Originally all of these components were controlled by a central Programmable Logic Controller (PLC) within each cell. Nevertheless the system was retrofitted [21], in such a way that each component has its own industrial controller)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664